Title: To George Washington from the Continental Congress Intelligence Committee, 2 September 1777
From: Continental Congress Intelligence Committee
To: Washington, George



Sir,
Philadelphia 2d Septr 1777

We have the honor to send your Excellency herewith a number of hand bills published by order of Congress, in that form, for the more easy dispersion thro the army, that the troops may be made acquainted with and emulate the conduct of their brave northern and eastern brethren. Wishing you health and success we are with much esteem and regard your Excellencies most obedient humble servants

          
            Richard Henry Lee
            Jona. D. Sergeant
          
          
            Thos Heyward Junr
            Wm Duer
          
          
            Committee of Intelligence
          
        
